Case

 

P:19-cv-03357-DSF-PLA Document 1 Filed 04/25/19 Page1lofé Page ID#:1

Ronald N. Richards (SBN 176246)

LAW OFFICES OF RONALD RICHARDS & ASSOCIATES, A.P.C.
P.O. Box 11480

Beverly Hills, CA 90213

Telephone: (310) 556-1001

Facsimile: (310) 277-3325

Email: ron@ronaldrichards.com

Geoffrey S. Long (SBN 187429

LAW OFFICES OF GEOFFREY LONG, A.P.C.
1601 N. Sepulveda Blvd., No. 729

Manhattan Beach, CA 90266

Telephone: (310) 480-5946

Facsimile: (310) 796-5663

Email: glong0607@gmail.com

Attorneys for Specially Appearing Defendants NEM 2 LLC (formerly known as
NAM ¢ LLC) a Nevada limited liability company, and NEIL MOFFITT, an
individua

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

PALUMBO DESIGN, LLC, a California Case No.: 2:19-CV-03357
limited liability corporation,

Plaintifé DEFENDANTS’ NOTICE OF
? REMOVAL OF ACTION
Vv UNDER 28 U.S.C. §1441(b);
DECLARATION OF RONALD

1169 HILLCREST, LLC, a Nevada RICHARDS IN SUPPORT
limited Liability corporation, NEM2 LLC,

a Nevada limited lability corporation, : Tad.
NAM2, a Nevada limited liability ‘Action Filed:
corporation. Neil Moffitt, an individual, .
and DOES 1 through 10, inclusive,

Defendants.

2/14/2019
None Set

 

TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
CENTRAL DISTRICT OF CALIFORNIA:

PLEASE TAKE NOTICE that Specially Appearing Defendants NEM 2
LLC (“NEM 2”), formerly known as NAM 2 LLC (“NAM 2”), and NEIL

 

DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(8);
DECLARATION OF RONALD RICHARDS IN SUPPORT THEREOF

 

 
Case

P:19-cv-03357-DSF-PLA Document 1 Filed 04/25/19 Page 2of6 Page ID #:2

MOFFITT (“Moffitt,” collectively “Defendants”) hereby remove to this Court the
State Court action described below:

1. On February 14, 2019, Plaintiff PALUMBO DESIGN, LLC
(“Plaintiff”), a California limited liability company, filed this action in the Superior
Court of the State of California, County of Los Angeles, as Case No.
19STCV04949. Attached hereto as Exhibit “A” is a true and correct copy of the
Summons on First Amended Complaint and First Amended Complaint. Plaintiff
served the Summons on First Amended Complaint and First Amended Complaint
(“FAC”) on Defendants on March 28, 2019.

2. This action is a civil action of which this Court has original
jurisdiction under 28 U.S.C. §1332, and is one which may be removed to this
Court by Defendants, pursuant to the provisions of 28 U.S.C. §1441, in that it is a
civil action between citizens of different states and the matter in controversy
exceeds the sum of $75,000, exclusive of interest and costs.

3. Plaintiff is a California limited liability company bearing entity no.
201408510736 with its headquarters and principal place of business in Los
Angeles, California.

4. Defendant 1169 HILLCREST, LLC (“Hillcrest LLC”), is a Nevada
limited liability company with its headquarters and principal place of business in
Las Vegas, Nevada. NEM 2 LLC, formerly known as NAM 2 LLC, is the only
member of Hillcrest LLC and is domiciled in and organized with its principal place
of business in Nevada.

5. Defendant NEM 2 LLC, formerly known as NAM 2 LLC, is a Nevada
limited liability company with its headquarters and principal place of business in
Las Vegas, Nevada. Its sole member is domiciled in and has his principal place of

business in Florida.

6. Defendant Neil Moffitt is the sole member of NEM 2 LLC, and is a

1

 

DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b);
DECLARATION OF RONALD RICHARDS IN SUPPORT THEREOF

 

 

 
Case

 

P:19-cv-03357-DSF-PLA Document 1 Filed 04/25/19 Page3of6 Page ID#:3

citizen of the United Kingdom and is domiciled in and a resident of Florida.

7. Plaintiff’s lawsuit asserts causes of action against Defendants for
breach of written contract and quantum meruit. In addition to a prayer for
disgorgement, declaratory relief, and an order for an accounting, Plaintiff seeks the
reasonable value of its services in the amount of $2,000,000 (FAC at 4 47) and/or a
development services fee equal to 40% of the net profits from the sale of a
$20,000,000 plus piece of real property (FAC at Jf 14, 24, and 42).

8. Thus, the amount in controversy in this action exceeds the $75,000
jurisdictional limit established by 28 U.S.C. §1332(a).

9. Concurrently herewith, Defendants have filed a Notice of Filing
Notice of Removal to Federal Court with the State Court.

10. The State Court First Amended Complaint and Summons on First
Amended Complaint are the only pleadings which have been served on Defendants
and, therefore, they are the only state court pleadings to produce to this Court at
this time with this removal.

11. The undersigned counsel hereby certify that defendant 1169 Hillcrest,

LLC consents to this removal.

Dated: April 25, 2019 LAW OFFICES OF RONALD RICHARDS
& ASSOCIATES, APC

 

By: /s/ Ronald Richards

Ronald Richards, Esq.
Attorneys for Specially A ‘pearing
Defendants NEM 2 LLC (formerly known
as NAM 2 LLC) and NEIL MOFFITT

Dated: April 25, 2019 Taw OFFICES OF GEOFFREY LONG,

By: /s/ Geoffrey Long

 

Geoffrey Long, Esq.
Attorneys for Specially A ‘pearin
Defendants NEM 2 LLC (former known
as NAM 2 LLC) and NEIL MOFFITT

2

 

DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b);
DECLARATION OF RONALD RICHARDS IN SUPPORT THEREOF

 

 
Case

 

P:19-cv-03357-DSF-PLA Document1 Filed 04/25/19 Page4of6 Page ID #:4

DECLARATION OF RONALD RICHARDS, ESQ.

1. I am an attorney at law duly licensed to practice before this Court and
all of the courts of the State of California. I am admitted to practice law in the
United States District Court, Central District of California, and all Courts in the
State of California. I am the principal of the Law Offices of Ronald Richards &
Associates, A.P.C., the attorneys for Defendant 1169 HILLCREST, LLC and
Specially Appearing Defendants NEM 2 LLC, formerly known as NAM 2 LLC,
and Neil Moffitt (collectively “Defendants”) in this action.

2. I have personal knowledge of the matters set forth herein, and if called
to do so, could and would testify competently thereto.

3. This declaration is made in support of Defendants’ Notice of Removal
of Action Under 28 U.S.C. §1441(b).

4, On February 14, 2019, Plaintiff PALUMBO DESIGN, LLC
(“Plaintiff”), a California limited liability company, filed this action in the Superior
Court of the State of California, County of Los Angeles, as Case No.
19STCV04949. Attached hereto as Exhibit “A” is a true and correct copy of the
First Amended Complaint (“FAC”). Plaintiff served the Summons on First
Amended Complaint and First Amended Complaint on Defendants’ agents for
service of process on March 28, 2019.

5. This action is a civil action of which this Court has original
jurisdiction under 28 U.S.C. §1332, and is one which may be removed to this
Court by Defendants, pursuant to the provisions of 28 U.S.C. §1441, in that it is a
civil action between citizens of different states and the matter in controversy
exceeds the sum of $75,000, exclusive of interest and costs.

6. Diversity exists as Plaintiff is a California limited liability company,
with its principal place of business/entity address, as listed with the California

Secretary of State, being located in Los Angeles, CA.

3

 

DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b);
DECLARATION OF RONALD RICHARDS IN SUPPORT THEREOF

 

 
Case

 

P:19-cv-03357-DSF-PLA Document 1 Filed 04/25/19 Page5of6é Page ID#:5

7. Defendant 1169 HILLCREST, LLC, is a Nevada limited liability
company with its headquarters and principal place of business in Las Vegas,
Nevada. NEM 2 LLC, f/k/a NAM 2 LLC, its only member, is domiciled in and
organized with its principal place of business in Nevada.

8. Defendant NEM 2 LLC, is a Nevada limited liability company with its
headquarters and principal place of business in Las Vegas, Nevada. Its sole
member is a resident of Florida.

9. Defendant Neil Moffitt, the sole member of NEM 2, is a resident of
the State of Florida.

10. Plaintiff's lawsuit asserts causes of action against Defendants for
breach of written contract and quantum meruit. In addition to a prayer for
disgorgement, declaratory relief, and an order for an accounting, Plaintiff seeks the
reasonable value of its services in the amount of $2,000,000 (FAC at 4 47) and/or a
development services fee equal to 40% of the net profits from the sale of a
$20,000,000 plus piece of real property (FAC at Jf 14, 24, and 42).

11. Thus, I believe that the amount in controversy in this action exceeds
the $75,000 jurisdictional limit established by 28 U.S.C. §1332(a).

12. Concurrently herewith, Defendants have filed a Notice of Filing
Notice of Removal to Federal Court with the State Court.

13. Icertify that defendant 1169 Hillcrest, LLC consents to this removal.

I declare under penalty of perjury under the laws of the United States of
America the above to be true and correct and that this declaration was executed on

April 25, 2019, at West Hollywood, California.

/s/ Ronald Richards
Ronald Richards, Esq

4

 

DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b);
DECLARATION OF RONALD RICHARDS IN SUPPORT THEREOF

 

 
Case

 

P:19-cv-03357-DSF-PLA Document 1 Filed 04/25/19 Page 6of6é Page ID #:6

PROOF OF SERVICE

I am employed in the County of Los Angeles, State of California. I am over

the age of 18 years and not a party to the within action; my business address is
1601 N. Sepulveda Blvd., No. 729, Manhattan Beach, CA 90266.

On April 25, 2019, I served the following described as DEFENDANTS’
NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. SLal(b);
DECLARATION OF RONALD RICHARDS IN SUPPORT THEREOF on
the interested parties in this action

[XX] U.S. MAIL - by placing true copies thereof enclosed in sealed
envelopes and/or packages addressed as follows.

Laurence M. Berman, Esq.

BERMAN LITIGATION GROUP
815 Moraga Drive

Los Angeles, CA 90049
lberman@bermanlitigationgroup.com
Attorneys for Plaintiff

 

[XX] As follows: I am “readily familiar” with the firm’s practice of
collection and processing correspondence for mailing. Under that practice it would
be deposited with the U.S. postal service on the same day with postage thereon
fully prepaid at West Hollywood, California in the ordinary course of business. I
am aware that on motion of the party served, service is presumed invalid if postal
cancellation date or postage meter date is more than one day after the day of
deposit for mailing identified in the affidavit.

[XX] STATE) I declare under penalty of perjury under the laws of the
State of California that the above is true and correct.

Executed April 25, 2019, at Manhattan Beach, California.

/s/ Geoffrey Long
Geoffrey Long

PROOF OF SERVICE

 

 
